TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 8, 2015



                                      NO. 03-14-00807-CV


                               Paul Robert Saunders, Appellant

                                                 v.

                              Christi Antilley Saunders, Appellee




       APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on September 23, 2014. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.